DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 18, 2021 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.
Claim Rejections - 35 USC § 112
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the metes and bounds of the “modified” polyolefin are indeterminate in scope.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2014062194 A (Masaki) as evidenced by U.S. 5,886,096 (Yoshida).
Masaki discloses a polyamide resin composition comprising:
65 to 97 parts by mass of a polyamide such as nylon 6 A1030BRL (A-1) having a relative viscosity of 2.5 as evidenced by Yoshida C5:66-67 (meets Applicants’ aliphatic polyamide (A) and relative viscosity thereof);
1.5 to 15 parts by mass of an acid-modified polyolefin such as TAFMER MH5020 (B-1) (the identical modified polyolefin (B) used by Applicants in examples); 
1.5 to 15 parts by mass of an unmodified polyolefin such as EVOLUE SP0540 (C-1) (the identical non-modified polyolefin (C) used by Applicants in examples
0.1 to 5 parts by mass of a silane coupling agent (not precluded from present claims)
(e.g., abstract, [0050-0054], examples, claims).
In Tables 1 and 2, Masaki sets forth various inventive and comparative compositions comprising nylon 6 A1030BRL (A-1) (meets Applicants’ aliphatic polyamide (A)), acid-modified polyolefin TAFMER MH5020 (B-1) (meets Applicants’ modified polyolefin (B)), and unmodified polyolefin EVOLUE SP0540 (C-1) (meets Applicants’ non-modified polyolefin (C)), wherein the contents of modified polyolefin (B) and non-modified polyolefin (C) meet the presently claimed equations.  Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.	
	As to claim 2, Masaki discloses polyamide 6.
	As to claim 3, Masaki discloses Applicants’ identical TAFMER MH5020.
	As to claims 5 and 6, Masaki discloses the production of molded articles.
	Masaki anticipates the above-rejected claims in that it is reasonably believed that the nylon 6 A1030BRL (A-1) has a relative viscosity of 2.5 as evidenced by Yoshida C5:66-67.  In the alternative, it would have been within the purview of one having ordinary skill in the art to determine the appropriate polyamide relative viscosity in accordance with the ultimate properties and use application desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765